EXAMINER'S AMENDMENT

Rejoinder

Claim 1 is allowable. Claims 56, 57, 59, 63, 66, 68, 69, and 74, previously withdrawn from consideration as a result of a restriction requirement, recite all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of Group II , as set forth in the Office action mailed on 30 December 2019, is hereby withdrawn and claims 56, 57, 59, 63, 66, 68, 69, and 74 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Kenley K. Hoover on 31 January 2022.

The application has been amended as follows: 

	1) Claim 48, first line delete “46” and insert ---41---

	2) Claim 68, third line delete “42” and insert ---1---

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The instant invention is drawn to a liposomal composition comprising a polyglutamated antifolate comprising at least four glutamate residues linked by alpha carbonyl group linkages, and whereby the liposome does not contain a targeting moiety.
J. Med. Chem 1981, 182-187) and Schultz (Progress in Drug Research, 63, 2005). (J. Med. Chem 1981, 182-187). While Piper teaches methotrexate comprising two alpha-linked glutamate moieties and Schultz teaches methotrexate comprising five gamma-linked, neither Piper nor Schultz teach or suggest that an antifolate comprising a series of four or more alpha-linked glutamate residues would possess the biological activity shown in the instant examples for the claimed compounds and such a conclusion could not be drawn by one of ordinary skill in the art given the disclosures of Piper and Schultz. Furthermore, as discussed by the applicant on page 9 of the Response dated 01/20/2022, Piper teaches that methotrexate comprising alpha-substituted residues assumes a different structure than methotrexate comprising gamma-substituted residues, and Piper cites a clear preference for methotrexate comprising gamma-substituted residues. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comment Regarding Terminal Disclaimer

The terminal disclaimer filed on 28 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 17/544,191 has been reviewed and is accepted.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached M-Th 8:30-5:30; F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612